




EXECUTION COPY




AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT


This Amendment No. 5, dated as of March 31, 2014 (this “Amendment”), is among DT
Warehouse V, LLC, as borrower (the “Borrower”), DT Credit Company, LLC, as
servicer (the “Servicer”), Wells Fargo Bank, National Association, as lender
(the “Lender”), Wells Fargo Securities, LLC, as administrative agent (the
“Administrative Agent”), and Wells Fargo Bank, National Association, as
collateral custodian (in such capacity, the “Collateral Custodian”) and backup
servicer (in such capacity, the “Backup Servicer”), and relates to the Loan and
Security Agreement, dated as of December 23, 2011, as amended by Amendment No. 1
to Loan and Security Agreement, dated as of December 11, 2012, Amendment No. 2
to Loan and Security Agreement, dated as of March 15, 2013, Amendment No. 3 to
Loan and Security Agreement, dated as of May 10, 2013, and Amendment No. 4 to
Loan and Security Agreement, dated December 13, 2013 (collectively, the
“Original Loan Agreement” and, as amended by this Amendment, the “Loan
Agreement”), in each case among the parties hereto.


Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Original Loan Agreement.


RECITALS


WHEREAS, the parties hereto desire to amend various provisions of the Original
Loan Agreement on the terms and in the manner set forth herein.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


Section 1.01 Amendments.


(a)The definition of “Adjusted Debt” is added in Section 1.1 of the Original
Loan Agreement in its correct alphabetical order with the following:


Adjusted Debt: as of the last day of each March, June, September and December,
with respect to the DT Entities On A Consolidated Basis, (i) total liabilities
determined in the manner consistent with the determination of total liabilities
for the most recent DT Financial Report, minus (ii) the sum of (a) all deferred
revenue determined in the manner consistent with the determination of deferred
revenue for the most recent DT Financial Report, and (b) all investments held in
trust and certain restricted cash (excluding, to the extent included therein,
restricted cash and investments held in trust related to insurance products or
subsidiaries) determined in the manner consistent with the determination of
investments held in trust and certain restricted cash (excluding, to the extent
included therein, restricted cash and investments held in trust related to
insurance products or subsidiaries) for the most recent DT Financial Report.


(b)The definition of “DT Financial Report” is added in Section 1.1 of the
Original Loan Agreement in its correct alphabetical order with the following:






--------------------------------------------------------------------------------




“DT Financial Report” means an annual report on Form 10-K made by DTAG with the
Securities and Exchange Commission pursuant to the Exchange Act.


(c)The definition of “Leverage Ratio” in Section 1.1 of the Original Loan
Agreement is deleted in its entirety and all instances of “Leverage Ratio” in
the Original Loan Agreement, in each case, is hereby deleted.


(d)The definition of “Maximum Adjusted Debt to Net Worth Ratio” is added in
Section 1.1 of the Original Loan Agreement in its correct alphabetical order
with the following:


Maximum Adjusted Debt to Net Worth Ratio: as of the last day of each March,
June, September and December, the ratio computed by dividing (i) Adjusted Debt
as of such date by (ii) Net Worth on such date.


(e)The definition of “Net Equity” in Section 1.1 of the Original Loan Agreement
is hereby deleted and replaced with the following:


Net Equity: the excess of the book value of the assets of the DT Entities On A
Consolidated Basis over the book value of the liabilities of the DT Entities On
A Consolidated Basis (excluding the aggregate amount of Approved Indebtedness at
such time), in each case determined in accordance with GAAP.


(f)Section 10.1(a)(xxii) of the Original Loan Agreement is hereby deleted and
replaced with the following:


(xxii) the Maximum Adjusted Debt to Net Worth Ratio as of the last day of each
March, June, September and December exceeds 5.0 to 1.0.


Section 1.02 Representation and Warranties.


(a)Each of the Borrower and the Servicer represents and warrants to the other
parties hereto as of the date hereof that (i) each of its representations and
warranties set forth in the Original Loan Agreement is true and correct in all
material respects as if made on the date hereof (except to the extent any such
representation and warranty expressly refers to an earlier date) and
(ii) upon the effectiveness of this Amendment, no Termination Event has occurred
and is continuing.


(b)Each of the Borrower and the Servicer by executing this Amendment hereby
represents and warrants that (i) the individual executing this Amendment on
behalf of such party is duly authorized to do so, (ii) such party has full right
and authority to enter into this Amendment and to consummate the transactions
described in this Amendment and (iii) each of this Amendment, the Original Loan
Agreement and the Loan Agreement constitutes the valid and legally binding
obligation of such party, enforceable against such party in accordance with its
terms.


Section 1.03 Conditions to Effectiveness. This Amendment shall become effective
immediately when the parties hereto shall have received an executed counterpart
of this Amendment.
Section 1.04 Waiver of Notice.


The parties hereto waive any notices required under the Original Loan Agreement
in connection with this Amendment.


Section 1.05 Full Force and Effect.




--------------------------------------------------------------------------------






(a)Except as hereby modified pursuant to this Amendment, the Original Loan
Agreement shall continue in full force and effect and is hereby ratified and
confirmed by each of the Borrower and the Servicer in all respects. The Original
Loan Agreement and each of the other Transaction Documents, taken together,
constitute and contain the entire agreement of the parties hereto and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof and thereof. Each of the Borrower and the Servicer
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
it shall not be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.


(b)The execution and delivery of this Amendment shall not, except as expressly
provided herein, constitute a waiver of any provision of, or operate as a waiver
of any right, power or remedy of the Lender under the Original Loan Agreement or
any of the other Transaction Documents.


Section 1.06 GOVERNING LAW. THE PROVISIONS RELATING TO GOVERNING LAW CONTAINED
IN SECTION 15.6 OF THE ORIGINAL LOAN AGREEMENT SHALL APPLY TO THIS AMENDMENT.


Section 1.07 Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or managers thereunto duly authorized, as
of the date first above written.








--------------------------------------------------------------------------------




DT WAREHOUSE V, LLC, as Borrow


By: /s/ Jon Ehlinger


Name: Jon Ehlinger
Title: Secretary




DT CREDIT COMPANY, LLC, as servicer


By: /s/ Jon Ehlinger


Name: Jon Ehlinger
Title: Secretary




--------------------------------------------------------------------------------




WELLS FARGO SECURITIES, LLC, as Administrative Agent


By: /s/ Mary Leigh Phillips


Name: Mary Leigh Phillips
Title: Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer and Collateral
Custodian


By: /s/ Jeanine C. Casey


Name: Jeanine C. Casey
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender


By: /s/ Steven J. Ellis


Name: Steven J. Ellis
Title: Senior Vice President










